EXHIBIT 21 CHECKPOINT SYSTEMS, INC. SUBSIDIARIES Checkpoint Systems S.A. Argentina Checkpoint Systems (Aust/NZ) Pty Ltd. Australia Meto Australia Pty Ltd. Australia Checkpoint Systems Bangladesh Limited Bangladesh Actron Belgium and Luxemburg N.V. Belgium Checkpoint do Brasil Ltda. Brazil Checkpoint Systems Canada ULC Canada Checkpoint Caribbean Ltd. Cayman Islands Brilliant Garment Accessories (Dong Guan) Ltd. China Brilliant Label (Dongguan) Manufacturing Limited China Checkpoint Commercial (Shanghai) Co. Ltd. China Checkpoint Systems ZJG Co. Ltd. China Dongguan Branch of BLM China Guangdong Checkpoint Brilliant Label and Sign Ltd. China Shanghai Asialco Electronics Co. Ltd. China Sidep Electronics (Shanghai) Co. Ltd. China Suzhou Brilliant Computer Trade Mark Co. Ltd. China Checkpoint Systems Danmark A/S Denmark Cybsa Adapt SA de CV El Salvador Checkpoint Systems Finland Oy Finland Checkpoint Systems France S.A.S. France Checkpoint Solutions GmbH Germany Checkpoint Systems GmbH Germany Checkpoint Systems Holding GmbH Germany Checkpoint Systems International GmbH Germany Shore to Shore Lacar, Ltd. Guatemala Shore to Shore CentroAmercia Guatemala ADAPT Identification (HK) Ltd. Hong Kong Asange Limited Hong Kong Ashanko Limited Hong Kong Brilliant Label Manufacturing Limited Hong Kong Brilliant Labels International Limited Hong Kong Checkpoint Labelling Services HK Limited Hong Kong Checkpoint Systems Hong Kong Limited Hong Kong Invizion Limited Hong Kong Shore to Shore (Far East) Limited Hong Kong Adapt Identification (India) Private Limited India Checkpoint Checknet Etiket Ltd. SI India Checkpoint Checknet India Private Limited India Checkpoint Systems India Private Limited India OATSystems Software India Private Limited India Shore to Shore Merchandise Identification Systems Private Limited India Checkpoint Systems Italia S.p.A. Italy Checkpoint Manufacturing Japan Co. Ltd. Japan Checkpoint Systems Japan Co. Ltd. Japan Adapt Seoul Co. Ltd. Korea Checkpoint Systems (M) Sdn Bhd Malaysia Checkpoint Systems Sales (M) Sdn Bhd Malaysia Checkpoint de Mexico, S.A. de C.V. Mexico Checkpoint Holland Holdings B.V. Netherlands Checkpoint Holland Treasury B.V. Netherlands Checkpoint Systems Benelux B.V. Netherlands Kimball Systems B.V. Netherlands CP International Systems C.V. Netherlands Checkpoint Limited New Zealand Checkpoint Systems Norge as Norway Checkpoint Systems Software Development and Maintenance (Philippines) Inc. Philippines Checkpoint Systems (CEE) Spoika z.o.o. Poland Checkpoint Portugal Sistemas Anti-Furto S.A. Portugal Checkpoint Systems Technology Singapore Pte. Ltd Singapore Checkpoint Systems Espana S.L. Spain Shore to Shore (PVT) Ltd. Sri Lanka Checkpoint Systems Sverige AB Sweden Turn-O-Matic International AB Sweden Checkpoint Systems AG Switzerland Checkpoint Checknet Etiket Limited STI Turkey Actron UK Limited United Kingdom ADS (United Kingdom) Ltd. United Kingdom ADS Worldwide Ltd. United Kingdom ADS Worldwide Solutions Ltd. United Kingdom Checkpoint Systems (UK) Limited United Kingdom Evagard PLC United Kingdom Meto UK Ltd United Kingdom W Print Europe United Kingdom ADAPT International LLC United States Checkpoint International L.L.C. United States Checkpoint Systems Holding, Inc. United States J&F International USA, Inc. United States OAT Systems, Inc. United States
